DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian C. Whipps on 2/22/2022.

The application has been amended as follows: 

1. (Currently Amended) Aerosol-generating device comprising a device housing,
a mouthpiece associated to the device housing;
a receiving chamber configured to receive from external to the device at least a portion of a sheet of aerosol-forming substrate in a non-rolled form and configured to accommodate a cylindrically shaped aerosol-forming substrate;
a holder for holding the sheet of aerosol-forming substrate, and
a rolling device for rolling the sheet of aerosol-forming substrate around the holder into [[a]] the cylindrically shaped aerosol-forming substrate.


3. (Original) Device according to claim 2, wherein the pair of holding pins are fixed relative to a rotatable base, which rotatable base is rotatable relative to the device housing.

4. (Currently Amended) Device according to claim 1, wherein the receiving chamber is located within the mouthpiece, and wherein the mouthpiece comprises a side wall having two oppositely arranged elongated passages for insertion there-through of [[a]] the sheet of aerosol-forming substrate.

5. (Currently Amended) Device according to claim 4 [[1]], comprising a heater for heating the cylindrically shaped aerosol-forming substrate.

6. (Original) Device according to claim 5, wherein the heater is integrated into the rolling device or the holder or integrated into both the rolling device and the holder.

7. (Previously Amended) Device according to claim 5, wherein the heater comprises a first heating element integrated into a holding pin or a second heating element integrated into a rotatable base of the rolling device or comprises a first heating element integrated into a holding pin and a second heating element integrated into a rotatable base of the rolling device.

8. (Original) Device according to claim 7, wherein the second heating element is reversibly movable between a retracted position where the second heating element is inserted 

9. (Original) Device according to claim 8, wherein the second heating element when in the operative position is arranged in correspondence with the elongated passages of the mouthpiece thereby closing the elongated passages.

10. (Previously Amended) Device according to claim 1, comprising a connector comprising an open coupling where the rolling device is rotatable with respect to the device housing, and a locked coupling where rotation of the rolling device relative to the device housing
 is prevented.

11. (Currently Amended) Method for using a sheet of aerosol-forming substrate in an aerosol-generating device, the method comprising the steps of: 
providing an aerosol-generating device comprising a receiving chamber for
accommodating a cylindrically shaped aerosol-forming substrate; 
providing a sheet of aerosol-forming substrate; arranging at least a portion of the sheet of aerosol-forming substrate in the receiving chamber; and 
rolling the sheet of aerosol-forming substrate into [[a]] the cylindrically shaped aerosol- forming substrate in the receiving chamber.

12. (Original) Method according to claim 11, comprising the step of positioning the sheet of aerosol-forming substrate in between two holding pins arranged in the receiving chamber.

13. (Previously Amended) Method according to claim 11, wherein the step of rolling the sheet of aerosol-forming substrate comprises the step of rotating parts of the device relative to 

14. (Previously Amended) Method according to claim 11, comprising the step of heating the cylindrically shaped aerosol-forming substrate.

15. (Previously Amended) Method according to claim 11, wherein the sheet of aerosol-forming substrate is a sheet of homogenised tobacco material comprising one or more aerosol-formers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest a rolling device for rolling the sheet of aerosol-forming substrate around the holder into the cylindrically shaped aerosol-forming substrate in the receiving chamber. In regard to claim 11, the prior art fails to provide, teach or suggest the steps of arranging at least a portion of the sheet of aerosol-forming substrate in the receiving chamber; and rolling the sheet of aerosol-forming substrate into the cylindrically shaped aerosol-forming substrate in the receiving chamber.
1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
2/22/2022


/THO D TA/Primary Examiner, Art Unit 2831